IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00009-CR
 
Ed Cooks,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 13th District
Court
Navarro County, Texas
Trial Court No. 31327-CR
 

ORDER

 




            The reporter’s record in
this appeal was originally due on April 13, 2009.  See Tex. R. App. P. 35.2(b).  The court
reporter, Nancy Currie, filed an extension request on April 28, 2009 citing a
“computer crash” and a lost disk as the reason for the request.  The Court
granted Currie’s request, extending the deadline for the record to June 30. 
Currie filed a second extension request on July 14, explaining that she was
having to “rewrite” the record and had employed a scopist to assist her.  The
Court granted this request, extending the deadline to August 31. 
            After this deadline passed,
the Clerk had several telephone conversations with Currie in which Currie
assured the Clerk that she was working on the record and it would soon be
filed.  After Currie failed to follow through on these assurances, the Clerk sent
a late-record notice in November.  The Clerk also placed several telephone
calls to Currie regarding the late record, but Currie failed to return the
Clerk’s telephone calls.
            On March 26, 2010, the Clerk
sent Currie a letter advising that she had 14 days to file the reporter’s
record or a show-cause order may issue.[1] 
In light of this notice, Currie’s March 29 extension request was denied.  The
record was not filed.
            Currie filed another
extension request on April 29, requesting an extension until May 21 because of
a software malfunction and other equipment issues.  That request was granted,
but Currie failed to file the record.
            The Court abated this appeal
and two others on June 2 so that the trial court could determine a date certain
by which Currie would file the reporter’s record in each appeal.  During the
abatement hearing, Currie assured the trial court that the reporter’s record for
Cook’s appeal would be filed with this Court by Monday, July 26, 2010. 
However, Currie did not meet this deadline.
            The reporter, Nancy Currie,
is ORDERED to deliver the reporter’s record in this appeal into the
hands of either the Clerk or a Deputy Clerk of the Tenth Court of Appeals at
501 Washington, Suite 415, Waco, Texas by Friday, July 30, 2010, at 10:00
a.m. or to appear in person with her notes regarding this appeal and
transcription equipment, with or without an attorney, on that date and at that
time for a hearing before the justices of the Tenth Court of Appeals to explain
why the reporter’s record was not filed by that date.
            Failure to file the reporter’s record as ordered herein or to appear
in person for the hearing will result in the issuance of an order to show cause
why the reporter, Nancy Currie, should not be held in contempt of court for
such failure.
            In addition to being mailed
to the representatives of the parties and trial court, the Clerk of this Court
is ordered to cause this Order to be delivered by courier receipted restricted
delivery, certified mail return receipt requested, and regular first class mail
to:
Nancy
Currie
515
Southeast County Road 3115
Corsicana,
Texas  75110
                                                
                                                                        PER
CURIAM
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Order
issued and filed July 27, 2010
Do not publish




[1]
              The Clerk mailed
this notice to Currie by regular mail and by certified mail, return receipt
requested.  Currie failed to claim the letter sent to her by certified mail.